Felton, J.
The city court of Decatur does not have jurisdiction of a rule against a constable of a justice’s court, to require him to pay over money alleged to have been collected under an execution issued from a justice’s court. The Code, § 24-205, gives the superior courts such jurisdiction by declaring constables to be officers of the superior court. § 24-815, giving the superior courts jurisdiction over inferior tribunals relates to the extraordinary equitable powers of the superior courts. Black v. Weaver, 7 Ga. App. 507 (67 S. E. 389); Pyles v. Easterling, 30 Ga. App. 783 (119 S. E. 351); Griffin v. Nix, 33 Ga. App. 136 (125 S. E. 732). The act creating the city court of Decatur (Ga. L. 1922, p. 248, §§ 3, 14), does not confer such jurisdiction on that court, because the jurisdiction of superior courts of officers who are not by law declared to be officers of the superior court is an exercise *144of the exclusive, extraordinary equitable powers of the superior court, which are not and can not be conferred upon city courts by legislative enactment. The court erred in not dismissing the money rule on the motion of the constable. It is unnecessary to pass on the other questions involved.

Judgment reversed.


Stephens, P. J., cmd Sutton, J., concur.